 604 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 Atlantic Queens Bus Corp.; Atlantic
 Escorts Inc.; 
Canal Escorts, Inc.; 
and 
Amboy Bus Co., Inc.
 and
 Local 1181
-1061, Amalgamated
 Transit U
n-ion, AFL
ŒCIO
. Cases 29
ŒCAŒ100833
, 29ŒCAŒ100865
, 29ŒCAŒ100876, 29ŒCAŒ100962
, 29ŒCAŒ101013
, 29ŒCAŒ101014, 29ŒCAŒ101036
, and 
29ŒCAŒ101072
 April 
21, 2015
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, HIROZAWA
,  AND 
JOHNSON
 On September 20, 2013, Administrative Law Judge 
Raymond P. Green issued the attached 
decision.
1  The 
Respondents filed exceptions and a supporting brief, the 
General Counsel and the Charging Party filed answering 
briefs, and the Respondents filed a reply brief.
2  The 
General Counsel filed cross
-exceptions and a supporting 
brief, the Respon
dents filed an answering brief, and the 
General Counsel filed a reply brief.  The Charging Party 
filed limited cross
-exceptions and a supporting brief, the 
Respondents filed an answering brief, and the Charging 
Party filed a reply brief.
 The National Labor
 Relations Board has delegated its 
authority in this proceeding to a three
-member panel.  
 The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge
™s rulings, findings,
3 and conclusions 
as 
1 We have amended the case caption to remove Respondents All 
American School Bus Corp.; ANJ Service, Inc.; Bobby™s Bus Co. Inc.; 
Boro Transit, Inc.; B Alert Inc.; City Wide Transit, Inc.; Cifra Escorts, 
Inc.; Empire State Escorts, Inc.; Gotham Bus Co. Inc.;
 Grandpa™s Bus 
Co., Inc.; Hoyt Transportation Corp.; IC Escorts, Inc.; Kings Matron 
Corp.; Logan Transportation Systems, Inc.; Lonero Transit Inc.; Lorissa 
Bus Service Inc.; Mountainside Transportation Co., Inc.; Pioneer 
School Bus Rental, Inc.; Pioneer Tr
ansportation Corp.; Rainbow Tran
s-it Inc.; Reliant Transportation, Inc.; RPM Systems Inc.; School Days 
Inc.; and Tufaro Transit Co. Inc.  On various dates, the Board granted, 
through the Office of the Executive Secretary, these Respondents™ 
motions to withd
raw their exceptions to the judge™s decision and the 
General Counsel™s motions to sever their cases from this proceeding.
 2 Respondent Canal Escorts, Inc. joined only the Respondents™ e
x-
ceptions and supporting brief.  It did not join any of the Respondents
™ subsequent filings. 
 3 The Respondents have implicitly excepted to some of the judge™s 
credibility findings.  The Board™s established policy is not to overrule 
an administrative law judge™s credibility resolutions unless the clear 
preponderance of all th
e relevant evidence convinces us that they are 
incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 
188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record 
and find no basis for reversing the findings.   
 The judge inadvertently mi
sstated which principals represented ce
r-tain companies.  Joe Curcio did not represent Empire State Escorts, Inc.  
He represented ANJ Service, Inc., Boro Transit, Inc., and Lonero 
Transit Inc.  Joseph Termini Jr. did not represent Gotham Bus Co. Inc.  
He re
presented only Hoyt Transportation Corp.  These errors do not 

affect the disposition of the case.  
 modified below and to adopt the recommended Order as 
modified and set forth in full below.
4 While negotiating a successor collective
-bargaining 
agreement with the Charging Party Union, which has 
long represented the Respondents
™ employees, the R
e-sponden
ts declared an overall bargaining impasse and 
implemented their final offer based on an asserted dea
d-
lock over a single issue
Šthe inclusion of a most
-favored
-nations clause (explained below).  
 In general, the Board requires the existence of an ove
r-all imp
asse in bargaining before an employer may unila
t-erally implement some or all of the terms encompassed 
by its final offer.  
Bottom Line Enterprises
, 302 NLRB 
373, 374 (1991) (implementation typically prohibited 

ﬁunless and until an overall impasse has been 
reached on 
bargaining for the agreement as a whole
ﬂ), enfd. mem. 
15 F.3d 1087 (9th Cir. 1994).  However, our precedent 

recognizes that overall impasse may be reached based on 

a deadlock over a single issue.  
ﬁA single issue . . . may 
be of such overriding 
importance that it justifies an ove
r-all finding of impasse on 
all
 of the bargaining issues.
ﬂ  CalMat Co.
, 331 NLRB 1084, 1097 (2000).  The party 
asserting a single
-issue impasse has the burden to prove 
three elements:  (1) that a good
-faith impasse existed
 as 
to a particular issue
; (2) that the issue was critical in the 
sense that it was of 
ﬁoverriding importance
ﬂ in the ba
r-gaining
; and (3) that the impasse as to the single issue 
ﬁled to a breakdown in overall negotiations
Šin short, 
that there can be no progress 
on any aspect of the negot
i-ations
 until the impasse relating to the critical issue is 
resolved.
ﬂ  Id. (emphasis added). 
 The judge concluded that the Respondents violated 
Section 8(a)(5) based on his finding regarding element 2, 
i.e., that the most
-favored
-nations clause issue was not 
critical.  We agree that the Respondents violated Section 
8(a)(5), but on a different basis.  We do not reach whet
h-er the most
-favored
-nations 
clause was a critical issue, or 
whether the parties were at impasse on that issue.  Even 
if those two elements of the single
-issue impasse test 
were established here, the third requirement was not.  
The evidence does not support a finding that, at the time
 the Respondents declared impasse, the parties were un
a-4 We shall modify the judge™s recommended Order to conform to the 
Board™s standard remedial language and in accordance with our dec
i-sion in 
Don Chavas, LLC 
d/b/a 
Tortillas Don Chavas
, 361 NLRB 
101
 (2014).  We shall substitute a new notice to conform to the modified 
Order and in accordance with our decisions in 
Durham School Services
, 360 NLRB 
694
 (2014), and 
Ishikawa Gasket America, Inc.
, 337 NLRB 
175 (2001), enfd. 354 F.3d 534 (6th Cir. 2004).
 As Pioneer Transportation Corp. has been severed from the case, the 
allegation that it violated Sec. 8(a)(1) by threatening employees is not 
before us.  We accordingly omit the separate recommended
 Order and 
notice pertaining to Pioneer.
 362 NLRB No. 65
                                                                                          ATLANTIC QUEENS BUS 
CORP
. 605 ble to make 
ﬁprogress on any aspect of the negotiations
ﬂ until they resolved any impasse that existed regarding the 
most
-favored
-nations clause issue.  Accordingly, we a
f-firm the judge
™s conclusion tha
t the Respondents violated 
Section 8(a)(5) and (1) of the Act by implementing their 

final offer.
5     The Respondents provided schoolbus services for K
Œ12 students under contracts with the New York City D
e-partment of Education (DOE).  Although they have no
t formed a multiemployer association, over the past few 

decades the DOE K
Œ12 schoolbus contractors with e
m-ployees represented by the Union have typically ba
r-gained together and signed identical collective
-bargaining agreements.  The most recent agreement w
as 
effective by its terms from July 1, 2009, to December 31, 
2012.  That agreement included a most
-favored
-nations 
clause, which provided that if the Union entered into a 
collective
-bargaining agreement with an employer also 
under contract with the DOE to 
provide K
Œ12 schoolbus 
services, and that agreement provided terms as to certain 

issues more favorable to that employer than the R
e-spondents
™ agreement provided them, the Respondents 
would have the right to adopt those more favorable 

terms.
6   The Union an
d 28 schoolbus contractors began ba
r-gaining for a successor agreement on October 23, 2012.  
Before bargaining began, the parties were aware that the 
city of New York intended to make a far
-reaching change 
to its K
Œ12 busing contracts.  Since 1979, all DOE 
schoolbus contracts had included a provision called the 

Employee Protection Provision (EPP).  The EPP required 

DOE schoolbus contractors to hire drivers and matrons
7 who had been laid off by other DOE contractors and to 

grant them the same wages and benefi
ts they had r
e-ceived from their previous employer.  The EPP ensured 
that would
-be bidders for DOE school
-busing contracts 
could not undercut existing contractors on labor costs:  
the new contractor would be contractually required to 
hire its predecessor
™s employees (or other, more senior 
out
-of-work drivers and matrons) at the same wages and 
benefits they had previously received.  While the EPP 
5 In its limited cross
-exceptions, the Union argues that certain items 
in the Respondents™ final offer could not be lawfully implemented even 
assuming a valid impasse.  That is not the theory of the case before us. 
 The General Counsel alleged 
only
 that the Respondents unilaterally 
implemented their final offer without a valid impasse.  A charging party 
cannot enlarge upon or change the General Counsel™s theory of the 
case.  See, e.g., 
Kimtruss Corp.
, 305 NLRB 710, 7
11 (1991).  In any 
event, the Union™s argument is moot in light of our disposition of this 

case.
 6 The most
-favored
-nations clause applied to a handful of significant 
issues, including wages, health insurance coverage, and pensions. 
 7 Matrons are bus atte
ndants who help on special
 education routes.
 was in place, the DOE simply extended its contracts 
without rebidding them.  By May 2012, however, the 

parties und
erstood that the 
city intended to depart from 
this regime and rebid the longstanding busing contracts 

without the EPP.  This profound change dominated, and 

impeded, the early collective
-bargaining negotiations, 
with the contractors, including the 
Respondents, expres
s-ing fear that they would be unable to compete with the 

flood of new bidders, and the Union expressing fear for 
its members
™ job security, wages, and benefits.
 Over the first seven bargaining sessions (October 23, 
2012, to February 12, 2
013), the parties made limited 
headway.  For example, as to wages, on October 23 the 
Respondents
8 proposed a 20
-percent wage reduction, and 
by February 12 they were proposing a 15
-percent wage 
reduction.  The Union began by proposing a 4
-percent 
wage incre
ase in each year of a proposed 3
-year contract, 
and by February 12 it had moved to 3.75 percent.  The 

parties discussed many other subjects as well, including 
whether to keep the expired contract
™s most
-favored
-nations clause. 
 Meanwhile, events away from 
the bargaining table 
substantially affected the matters under negotiation in 

collective bargaining.  On December 21, the DOE a
n-nounced its first request for bids without the EPP.  On 
January 16, 2013,
9 the Union began a strike that was 
targeted at persuadi
ng the 
city to change course and r
e-tain the EPP.  The 
city did not change course.  On Febr
u-ary 12, the DOE opened the first set of bids, and the four 

contractors in the bargaining group with routes in that set 
lost essentially all of their bids, which woul
d require 
them to lay off about 2000 employees. 
 The strike ended on February 20, and the parties held 
five more bargaining sessions between February 26 and 
March 19.  
 At the March 11 session, the Union said it would never 
agree to a contract with a most
-favored
-nations clause, 
and the Respondents replied that they would never agree 
to a contract without it.  On wages, however, there was 
movement on both sides of the table.  On February 26, 

the Respondents proposed a 14
-percent wage reduction 
for drivers a
nd matrons alike.  At the penultimate se
s-
sion, on March 12, the Respondents reduced their pr
o-posed wage reductions to 10 percent for drivers and 5 
percent for matrons.  They also continued to offer a small 
wage increase during the third year of the contrac
t (first 

offered on March 11).  For its part, on March 12 the U
n-8 All of the contractors, including the Respondents, presented unified 
bargaining positions.  For simplicity, we hereafter refer only to the 
Respondents. 
 9 All dates hereafter are in 2013.  
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 606 ion lowered its proposed wage increase from 3.75 to 3 
percent for each year of the contract.  
 During the morning of the March 19 session, the U
n-ion proposed a 2
-percent wage increase for the 
first 2 
years of the contract and a 3
-percent increase for the 
third, and it told the Respondents that it still had room to 
move.  After a midday caucus, the Respondents distri
b-uted a written proposal, entitled 
ﬁEmployers
™ Best and 
Final Offer,
ﬂ which incl
uded further movement on wages 
from their March 12 proposal.  The Respondents reduced 
their proposed wage cut to 7.5 percent for drivers and 

3.75 percent for matrons, with the same small increase in 
the last year of the contract.  Notwithstanding the ong
o-ing movement on wages, the Respondents declared ove
r-all impasse that afternoon, based on 
the 
Respondents
™ contention that a deadlock on the most
-favored
-nations 
clause privileged their implementation of their entire 

final offer.          
 No party argues th
at an overall impasse existed on 
March 19 because the parties were deadlocked on mult
i-ple issues.  Rather, the Respondents argue they were 
permitted to implement their final offer because the pa
r-ties were at impasse over the single issue of the most
-favore
d-nations clause on the afternoon of March 19.  As 
noted above, 
the 
Respondents could lawfully implement 
their final offer based on a single
-issue impasse, but only 
if (i) an impasse existed as to the most
-favored
-nations 
issue
; (ii) that issue was of 
ﬁove
rriding importance
ﬂ in 
the negotiations and thus 
ﬁcritical
ﬂ; and (iii) the impasse 
regarding that issue left the parties unable to make 
ﬁpro-gress on 
any aspect of the negotiations.
ﬂ  CalMat Co.
, 331 NLRB at 1097 (emphasis added).  We do not reach 
the first
 two requirements, nor do we adopt or pass on the 
judge
™s analysis of whether the most
-favored
-nations 
clause was a 
ﬁcritical
ﬂ issue.  Rather, we find that the 
record establishes that any deadlock over the most
-favored
-nations clause did not prevent the pa
rties from 
making progress on other issues.  Id. 
 The record evidence shows that labor costs were i
m-portant in the negotiations.  After little movement on 
wages during the first months of negotiations, the parties 
substantially changed their respective 
wage
-rate demands 
during the last month of bargaining.  Moreover, both 
parties moved significantly on wages on March 19, the 
day the Respondents declared impasse.  On that date, the 

Union abandoned its March 12 demand of a 3
-percent 
increase in each year o
f the contract
Šitself a downward 
move from 3.75 percent prior to March 12
Što 2 percent 

for the first 2 years and 3 percent for the last year, and it 
announced that it still had room to move.  Furthermore, 
the Respondents changed their wage
-rate proposals a
s 
part of the 
ﬁBest and Final Offer
ﬂ presented on March 
19, which departed from 
the 
Respondents
™ March 12 
wage
-reduction proposal of 10 percent for drivers and 5 
percent for matrons, which itself represented a substa
n-tial change from 
the 
Respondents
™ March
 11 proposal of 
14-percent reductions for each.  In comparison to these 
earlier proposals, 
the 
Respondents
™ final offer presented 
on March 19 would have reduced wages 7.5 percent for 
drivers and 3.75 percent for matrons.  
 We recognize that the parties had
 taken opposing and 
potentially irreconcilable positions regarding the most
-favored
-nations clause issue.  The record demonstrates, 
however, that these positions
Šthough starkly different
Šhad not frustrated the progress of further negotiations as 

of March 1
9.  Compare 
Sacramento Union
, 291 NLRB 
552, 556
Œ557 (1988) (finding that even if there was a 
deadlock over a single, critical issue, there was no overall 
breakdown in negotiations where the parties had reached 
ﬁagreement on many issues as a result of conce
ssions by 
both sides
ﬂ the day before the employer declared i
m-passe),
10 with 
Richmond Electrical Services, 
348 NLRB 
1001, 1002
Œ1003 (2006) (finding single
-issue impasse 
where deadlock on wage rates prevented progress on 

anything beyond limited matters).  Re
gardless of wha
t-ever importance the parties may have attached to the 

most
-favored
-nations clause issue, and even if the parties 
were at an impasse regarding that issue on or before 
March 19, the record does not permit a finding that, as of 
the afternoon of
 March 19, the parties were unable to 
make further 
ﬁprogress on any aspect of the negoti
a-tions.
ﬂ  
CalMat Co.
, 331 NLRB at 1097.  Accordingly, 
we find that the Respondents violated Section 8(a)(5) and 
(1) of the Act by declaring impasse and implementing 
the
 terms of their final offer. 
 ORDER
 The National Labor Relations Board orders that the 
Respondents, Atlantic Queens Bus Corp., Staten Island, 
New York, Atlantic Escorts Inc., Staten Island, New 
York, Canal Escorts, Inc., Brooklyn, New York, and 
Amboy Bus C
o., Inc., Staten Island, New York, their 
officers, agents, successors, and assigns, shall
 1. Cease and desist from
 (a) Refusing to bargain collectively with the Union by 
prematurely declaring impasse in collective
-bargaining 
negotiations.
 (b) Unilaterally 
changing the terms and conditions of 
employment of their unit employees by implementing 
their last offer without the parties
™ having reached a la
w-ful impasse.
 10 Enfd. mem. sub
 nom. 
Sierra Publishing Co. v. NLRB
, 888 F.2d 
1394 (9th Cir. 1989).
                                              ATLANTIC QUEENS BUS 
CORP
. 607 (c) In any like or related manner interfering with, r
e-straining, or coercing employees in the exe
rcise of the 
rights guaranteed them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) On request, bargain with the Union as the exclusive 
collective
-bargaining representative of the 
employees in 
the following appropriate unit concerning terms and co
n-ditions of employment and, if an understanding is 
reached, embody the understanding in a signed agre
e-ment:
  All 
full time and regular part time drivers, shop e
m-ployees and matron
-attendant
 escorts
 but excluding all 
guards and supervisors as defined in section 2(11)
 of 
the Act.
  (b) Rescind the changes in the terms and conditions of 
employment for their unit employees that were unilate
r-ally implemented after the declaration of impasse on 

Mar
ch 19, 2013.
 (c) Make their unit employees whole for any loss of 
earnings and other benefits suffered as a result of their 

unlawful changes in the manner set forth in the remedy 

section of the judge
™s decision.
 (d) Compensate their unit employees for the a
dverse 
tax consequences, if any, of receiving lump
-sum backpay 
awards, and file a report with the Social Security Admi
n-istration allocating the backpay awards to the appropriate 

calendar quarters for each employee.  
  (e) Preserve and, within 14 days of a 
request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-ords and reports, a
nd all other records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 (f) Within 14 days after service by the Region, post at 
their Brooklyn and Staten
 Island, New York facilities 
copies of the attached notice marked 
ﬁAppendix.
ﬂ11  Copies of the notice, on forms provided by the Regional 
Director for Region 29, after being signed by the R
e-spondents
™ authorized representatives, shall be posted by 
the Respo
ndents and maintained for 60 consecutive days 
in conspicuous places including all places where notices 
to employees are customarily posted.  In addition to 
11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted P
ursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 physical posting of paper notices, notices shall be di
s-tributed electronically, such as by email, po
sting on an 
intranet or an internet site, and/or other electronic means, 
if the Respondents customarily communicate with their 
employees by such means.  Reasonable steps shall be 

taken by the Respondents to ensure that the notices are 
not altered, defaced,
 or covered by any other material.  If 
any of the Respondents have gone out of business or 
closed its facility involved in these proceedings, such 
Respondent shall duplicate and mail, at its own expense, 
a copy of the notice to all current employees and fo
rmer 
employees employed by the Respondent at any time 
since March 19, 2013.
 (g) Within 21 days after service by the Region, file 
with the Regional Director for Region 29 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attes
ting to the steps that the Respondents have 
taken to comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal
 labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose n
ot to engage in any of these protected 
activities.
  WE WILL NOT
 refuse to barga
in collectively with Local 
1181Œ1061, Amalgamated Transit Union, AFL
ŒCIO (the 
Union) by prematurely declaring impasse in collective
-bargaining negotiations.
 WE WILL NOT
 unilater
ally change your terms and co
n-ditions of employment by implementing our last offer 

without reaching a lawful impasse with the Union.  
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed ab
ove.
 WE WILL
, on request, bargain with the Union as the 
exclusive collective
-bargaining representative of our 
employees in the following appropriate unit concerning 
terms and conditions of employment and, if an unde
r-standing is reached, embody the understa
nding in a 
signed agreement:
                                                DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 608 All 
full time and regular part time drivers, shop e
m-ployees and matron
-attendant escorts
 but excluding all 
guards and supervisors as defined in section 2(11)
 of 
the Act.
  WE WILL 
rescind the changes in the terms and cond
i-tions
 of employment of our unit employees that we un
i-laterally implemented after declaring impasse on March 
19, 2013.
 WE WILL 
make our unit employees whole for any loss 
of 
earnings and other benefits suffered as a result of our 
unlawful changes, plus interest.
 WE WILL 
compensate our unit employees for any a
d-verse tax consequences of receiving lump
-sum backpay 
awards, and 
WE WILL
 file a report with the Social Secur
i-ty Administration allocating the backpay awards to the 
appropriate calendar quarters for each emplo
yee.
  ATLANTIC 
QUEENS 
BUS 
CORP
.; ATLANTIC 
ESCORTS 
INC
.; CANAL 
ESCORTS
, INC
.; AND 
AMBOY 
BUS 
CO., INC
.   The Board
™s decision can be found at 
http://www.nlrb.gov/case/29
-CA-100833 or by using the 
QR code below.  Alternatively, you can obtain a copy of the 
decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.      Annie Hsu, Esq. 
and
 Erin Shaeffer, Esq., 
for the General Cou
n-sel.
 Jeffrey D. Pollack, Esq., Richard L. Milman, Esq., Michael J. 
Mauro, Esq., 
and
 Peter N. Kirsanow Esq., 
for the Respon
d-ents.
 Richard Brook, Esq., Richard N. Gilberg, Esq., 
and
 Jessica 
Drangle Ochs
, Esq., 
for th
e Union.
 DECISION
 STATEMENT OF THE 
CASE
 RAYMOND 
P. GREEN
, Administrative Law Judge. 
 I heard 
these consolidated cases in New York City from July 22 to 31, 
2013.  The 
complaint in these cases was issued on June 10, 
2013.  This was based on a series of charg
es which were co
n-solidated because the named companies jointly bargained with 

the Union.
1  In substance the 
complaint alleged
: 1. That the Union has been recognized as the exclusive ba
r-gaining agent for the full
-time and regular part
-time drivers, 
shop emp
loyees and matron
-attendants of each of the emplo
y-ers named in the caption and that the most recent collective
-bargaining agreements ran from July 1, 2009
, to December 31, 
2012.
2 2. That on or about March 20, 2013, Respondent Pioneer, in 
writing, threatene
d its employees with disciplinary action and 
discharge if th
ey engaged in union activities.
 3. That on or about March 19, 2013, the Respondents pr
e-sented to the Union its final proposal and declared an im
passe 
in bargaining.
 4. That on or about March 22, 2
013, the Respondents i
m-plemented the terms of the final offer and thereby unilaterally 
changed their employees™ terms and conditions of employ
ment.
 5. That the impasse declared by the Respondents was prem
a-ture and therefore cannot be the basis of its subse
quent refusal 
to bargain and the imp
lementation of the final offer.
 The Respondents contend that they insisted as a condition of 
reaching an agreement that the Union agree to continue a ﬁmost 

favored nationsﬂ clause into a new collective
-bargaining 
agreeme
nt.  It is their position that the retention of this contract 

provision was so essential to their continued economic viability 
that when the parties reached impasse on this item, no further 
bargaining was possible and that an overall impasse was 
reached. T
hey therefore contend that they were justified in 
implementing the final offer that was made on March 19, 2013.  
Additionally, the Respondents contend that the Union was e
n-gaged in stalling tactics.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the bri
efs filed, I 
make the following
 FINDINGS AND 
CONCLUSIONS
 I.  JURISDICTION
 It is admitted and I find that the Respondents are employers 
engaged in commerce within the meaning of Section 2(1), (6)
, and (7)
 of 
the National Labor Relations Act (
the Act
).  It also is 
admitted and I find that the Union is a labor organization within 
the meaning of Section 2(
5) of the Act.
 II.  ALLEGED 
UNFAIR 
LABOR 
PRACTICE
 A.  
Background
 At the outset I wish to note that there 
were multiple people 
who attended all or some of the bargaining sessions and who 
took notes.  From my observation, it seemed obvious that al
t-hough some of the participants could recollect, on their own, 

some specific statements, the bulk of the testimony i
nsofar as it 
related to discussions at the bargaining table, was based on 
1 On June 25, 2013, the Regional Director approved the withdrawal 
of the charges filed against R&C Transportation Corp., Case 29
ŒCAŒ10096
3, and B&M Escorts, Inc., Cases 29
ŒCAŒ100858 and 29
ŒCAŒ100858.
 2 There is no allegation that there is a single bargaining unit as a r
e-sult of associationwide bargaining.
                                              ATLANTIC QUEENS BUS 
CORP
. 609 witnesses who either used their notes to refresh their recolle
c-tions or just plain used their notes because they had no detailed 
recollection. 
 I am therefore going to rely very heav
ily on the 
actual notes taken by the participants, which by the way, are not 
so far divergent from each other.
 There also was testimony given by the respective sides r
e-garding conversations that took place away from the bargaining 
table and which were not 
memorialized by written documents. 
 While the Respondents seem to imply that any such side bar 
conversations should be construed as irrelevant, I don™t agree. 
 To the extent that conversations took place between agents of 
the Union and princip
als or agents
 of certain of the Respon
d-ents, these are, in my opinion, relevant as they tend to illum
i-nate the actual positions and the motivations for each side™s 
respective positions.  To some extent, testimony regarding th
e-se conversations wil
l require credibility f
indings.
 The Respondents consist of 28 companies that provide ge
n-eral and special education schoolbus service for the Department 
of Education of the 
city of New York (DOE). 
 These services 
are provided for kindergarten to grade 12 stu
dents.  (Bus se
r-vices 
for pre
school children are not included
.)  In some instan
c-es, a particular respondent has provided both driver and matron 
services.  In other instances, a particular respondent has provi
d-ed either only driver or matron services.  At the time that these 

neg
otiations commenced in 2012, the Respondents collectively 
employed about 8800 employees that were represented by L
o-cal 1181.
3  This represents approximately 75
 percent
 of the 
drivers and escorts performing this type of work on New York 

City schoolbus route
s.4 The companies that have provided these services under co
n-tract with the DOE have enjoyed a protected competitive status 
since about 1979.  That is, they have operated essentially wit
h-out competition from other contractors (and their employees),  
becaus
e since 1979, all or almost all of the DOE contracts that 
these selected companies have had, were extended and not put 

out for bid. 
 Also, as a result of a strike settlement that was 
negotiated back in 1979, the 
city, the Union
, and the companies 
agreed to
 something called the Employ
ee Protection Provision.
5  This was an agreement that was not contained in the collective
-
bargaining agreements but was made part of all contracts that 
existed between the DOE and any company providing kinde
r-garten through grade
 12 schoolbus services.  In essence, this set 
up a master seniority list for all of the existing contractors and 
if for example, one of the companies went out of business and 
laid off employees, those employees would have to be hired by 
the other companies
 that had contracts with the DOE and ther
e-fore were signatories to this provision. 
 In that scenario, the 
employer who took over the routes would not only have to hire 
3 Local 1181 has about 16,000 members.
 4 Local 1181 also represents
 a number of school bus drivers and e
s-corts who drive preschool children.  The employers of those employees 
are not the same as the contractors who are the Respondents in this case 
and the collective
-bargaining agreements that Local 1181 has with pre
-schoo
l contractors are different from the contracts that it has with the 
Respondents.
 5 Judge Mollen assisted in the 1979 negotiations and the Employee 
Protection Provision is sometimes referred to as the ﬁMollen agre
e-ment.ﬂ  Almost always it is referred to as 
the EPP for short.
 the displaced employees based on master list seniority, but 
would also have to pay any e
mployees hired off the list, their 
last pay rates and give them their same benefits. 
 This would be 
the case even if the employee who was laid off was represented 
by a different union. 
 If that person, for exam
ple 
came from 
union A and decided to become em
ployed at a company having 
a contract with 
union B, then the new employer would have to 
make contributions to the union funds required by 
union A™s 
contract with the old employer.
6  Also, there was industrywide 
seniority for pay and other purposes but not 
for the picking of 
routes at the new em
ployer.
 As can be seen, there were two interrelated factors that effe
c-tively prevented outside contractors and their employees from 
competing for New York City schoolbus work.  The first and 

most obvious was that with
 minor exception, the contracts were 
extended and simply not put out to bid.
7  But even if a group of 
routes were put out to bid, the winning contractor would have 
to hire any employees displaced when an existing contractor 
lost the bid (thereby requiring 
a layoff), and also would have 
been required to pay those employees at their previous wage 
rates and benefits.  Under these conditions, there was not much 
incentive for outside contractors to bid for this work since their 
labor costs would have to match la
bor costs of any existing 
contractors who lost their routes through the bidding process.
8 All of the contractors in the present case have had a mult
i-year collective
-bargaining history with Local 1181.  But not all 
of the contractors who have had DOE contra
cts have had co
n-tracts with Local 1181. 
 Some have collective
-bargaining 
agreements with Local 854 IBT, some with Local 355 IUJAT, 
some with Local 445 IAJAT
, and some with Local 91 United 
Crafts Union.  Nevertheless, the contractors having agreements 
with 
Local 1181 represent the bulk of the schoolbus business.  
And although the collective
-bargaining agreements between 
Local 1181 and the Respondents were described as being the 
ﬁCadillacﬂ contracts, I don™t have any information regarding the 
relative labor c
osts between the various labor agreements.
9 The most recent contracts between Local 1181 and the R
e-spondents ran from May 2009 to December 31, 2012.  The 

standard contract agreed to by all of the 
Respondents, contained 
a most favored nation™s 
clause at sec
tion 51 that read:
  6 In addition, because the EPP basically guaranteed that any new 
company that obtained DOE work would have to hire its employees 
from the master list of laid
-off employees and make contributions to the 
existing pension fund that covered 
those employees, the EPP was the 
basis for an exemption being granted by the Pension Benefit Guaranty 

Corp. for withdrawal liability in the event that a Local 1181 contractor 
ceased operations.
 7 In some instances, the contractors bought and sold contracte
d 
routes to each other.  These transactions were done subject to the a
p-
proval of the Department of Education.
 8 I think it is fair to say that bids are based on an estimate of the co
n-
tractor™s projected costs over the term of a DOE contract.  And in this 
regard, the major cost considerations are the price of fuel, the cost of 
vehicles, the costs of land to house the vehicles, and the cost of labor.
 9 I may be wrong, but I would assume that in the absence of outside 
competition, the collective
-bargaining agr
eements have been substa
n-
tially similar in terms of wages and benefits.
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 610 If the Union enters into a collective bargaining agreement 
with a DOE or NYC Board of Education school bus contra
c-
tor that provides economic terms regarding wages, health i
n-surance coverage, pension, wage accruals, or the 10 hour da
i-
ly 
spread more favorable than contained herein, the Employer 
shall have the right to unilaterally adopt such provisions. 
 To 
ensure compliance herewith, the Union agrees to immediately 
provide the Employer
 . . . the relevant provisions of any and 
all other ag
reements to which it is, or becomes a party cove
r-ing employees engaged in the transportation of general or 
special education students pursuant to contracts with the 
DOE.  This provision does not apply to collective bargaining 
agreements or other contracts 
that provide solely for service in 
the 
pre
-k industry.  This section will sunset on December 31, 
2012, but any terms that the Employer was privileged to adopt 
pursuant to this section shall remain in effect for as long as 
such provisions remain in effect f
or said other employers.
10  The collective
-bargaining agreements also contained a prov
i-sion at section 48 that reads:
  An integral part of this Agreement is the job security of the 
employees and the withdrawal liability exemption for the 
Employers which 
exists by reason of the Employee Protection 
Provisions (Mollen Agreement) of the bid specifications of 

the DOE. 
 The parties agree that in view of the forgoing, 
should the DOE promulgate any bid specifications without 
the EPP then the Union, upon notice to
 the Employer shall 
have the right to reopen this Agreement; and the provision of 
Section 3 (No Strike clause) shall be deemed waived for the 

above men
tioned re
-opener.
  At some point in 2012, the Board of Education announced 
that it was going to bid out t
he 
KŒ12 schoolbus work and that 
such bids were not going to contain the Employee Protection 
Provision
 (the EPP).
 On May 14, 2012, Richard Milman as counsel for some of 
the Respondents, wrote to the Union™s International and stated 

that the Local 1182 NYC b
us contractor
s could not compete 
against non
local school bus contractors. 
 This letter stated 
inter 
alia
:  Although Local 1181 has been the dominant union
 . . .
 in the 
NYC school bus industry for the past 40 years, it has been 
steadily losing market share 
to smaller independent unions 
who negotiated minimal economic terms within its CBAs to 
non ATU shops. 
 For reasons that are beyond our understan
d-ing and comprehension, these independent unions have been 
able to increase their memberships and renew their CB
As 
with compensation and fringe benefits that are severely lower 

than the wages and benefits our clients pay to their ATU dri
v-10 There was some testimony that this provision was agreed to by the 
Union at the final session of the 2009 negotiations.  I refused to hear 
testimony about that set of negotiations bec
ause the clause was in the 
contract and it was enough to listen to this set of negotiations.  All of 
the parties agreed that a most favored nation™s clause is a mandatory 
subject of bargaining and therefore the employer can legally insist, as a 
condition o
f agreement, on the inclusion of such a clause in a colle
c-tive
-bargaining agreement.  (And a union can insist that a contract not 
contain such a provision.)
 ers and matrons for the same exact work.  Our client™s co
m-
petitors who have CBAs with the bargain rate independent 
unions, and pay
 their drivers and matrons substandard ec
o-nomic terms have been gaining market share at the expense of 
our clients and your ATU members.
  Starting in 2013 one third of the current 7000 plus DOE 
school bus routes will come out for bid and our clients will b
e 
unable to complete. 
 The contractors with the lower priced i
n-dependent unions will underbid the 1181 contractors, displa
y-ing your ATU membership and putting our clients out of 

business. 
 The second third of the school bus routes come out 
for bid in 2014 
and the remaining 
one third come for bid in 

2015.  Our clients cannot and will not wait to be priced out of the 
market by lower competitive bidding ultimately forcing them 
out of business. 
 Accordingly on behalf of our clients, this 
Firm and the Firm of Mi
ntz & Gold, LLP will immediately 
submit our client™s initial collective bargaining proposals 

which will include but not be limited to an approximate 20% 

reduction in wages and other significant and substantial relief 
across the board in fringe benefits in 
order to have an equal 
playing field to that of our client™s competitors and preserve 
our client™s survival in the NYS School bus transportation i
n-dustry.
  The Employment Protection Provisions in the current DOE 
transportation contracts have protected the 
ATU members for 
the past 30 years.  That will no longer be the case starting next 
year. 
 The DOE has made clear its intention to seek compet
i-
tive bidding starting in 2013 without the EPP which have 
been a staple in all of the school bus contracts since the
 last 
major round of bidding in 1979.  (The EPP requires any co
n-tractor obtaining work in the future, whether by bid or othe
r-wise to hire its labor for the work from an industry wide ma
s-ter seniority list of displaced labor and to continue to pay the 
same 
wages and pension benefits to the labor
.)  If there is any question as to the DOE™s intentions to bring 
down labor costs and to seek competitive bidding without the 
EPP provision in it, consider the following: When the DOE 
solicited bids in 2010 for its 
Pre-k work, (as distinguished 
from our clients General Ed and Special Education contracts) 
it included an EPP provision as part of its bid specifications. 
 At the same time, it sponsored legislation in Albany which 
would have permitted it to include the EPP 
in a request for 
proposals for the 
Pre
-k work. 
 However, in June 2011, the NY 
State Court of Appeals 
. . . found the EPP provisions to be a 
violation of the NY competitive bidding laws, citing its di
s-pleasure with the existing EPP in our industry.  Followi
ng that 
decision, the DOE solicited new 
Pre
-k bids without the EPP
   . . . and dropped its sponsorship of the EPP legislation in Alb
a-
ny.  The Court of Appeals decision may well be the death 

knell of the EPP unless the city decides to sponsor legislation 
th
at would permit the EPP in new transportation contracts (an 
unlikely scenario based upon the city™s curr
ent position).
                                               ATLANTIC QUEENS BUS 
CORP
. 611 So here we are.  Local 1181, having fallen into a state of 
complacency over the past 30 years has sat by while small i
n-dependent bargai
n rate unions have taken a larger market 
share at substantially lower rates of compensation and ben
e-
fits, leaving our clients at an untenable disadvantage on future 
bids for contractual work that they currently perform. 
 Wit
h-out a substantial reduction in 
wages and fringe benefits our 
clients are in jeopardy of being forced out of business and the 
drivers and matrons who are members of Local 1181 ATU 

will either be out of a job or will be working for another co
m-pany with independent unions or no unions with
 substantially 
lower rates of pay and benefits.
  I note that although this letter clearly represented the position 
of the Respondent
s contractors, it makes no reference to a most 
favored nation™s clause.  Instead, the thrust of the letter is to 

point out the difference in labor costs between the Respondents 

having contracts with Local 1181 and schoolbus companies 
having contracts with o
ther unions (or no unions)
, and who are 
anticipated will be competitors when the DOE solicits bids for 
the work that the Respondents have done in the pa
st without 
outside competition.
 On May 17, 2012, the Union distributed a flyer to its me
m-bers describing
 the history of the EPP and why it was so i
m-portant.  This states 
inter alia
:  In 1979 an agreement was reached with the New York City 
Board of Education and Local 1181 in Judge Mollen™s 
Chambers which settled a 14 week strike
. . . .  The Mollen Agreement 
protects your tenure, rates of pay, 
pension and welfare benefits. 
 This agreement is also referred 
to as ﬁEmployee protection provisions
. . . .  It covers
 union 
and non
-union employees.
  The most important factor of the Mollen Agreement is when 
an employee
 loses his/her job which is picked up by another 
company, the new company must hire and place those e
m-ployees covered by the agreement, behind his present e
m-ployees on their seniority list.
  In case of a layoff, New York City Board of Education drivers 
and
 escorts hold their tenure, pension credit and welfare ben
e-fits intact when they are placed with a new em
ployer.
  The Mollen Agreement has kept the New York School bus 

industry at the highest quality of work ethics and safety for the 
children in the City o
f New York and has kept
 labor peace for 
over 30 years.
  In 1995 Mayor Giuliani attempted to take away our Mollen 

agreement and bid out all of our work without it.  At that time, 
under threat of a city wide strike, we were able to negotiate an 
extension of 
the Mollen Agreement
.  Now in 2012, unfortunately our current mayor and the City 

are once again planning to bid out our work without our EPP
  . . . .  We must always be prepared to do whatever we have to, 
including a strike if necessary, to preserve our jo
b protection, 

our Mollen Agreement, our EPP
.  From May to September 2012, there was no move by either 
side to start negotiations. 
 Thereafter in September 2012, the 
Union sent a letter to the Respondents indicating its intention to 

negotiate for a new 
contract.
 B.  The Negotiations
 The first bargaining session took place on October 23, 2012
, at which time the Employers and the Union exchanged contract 

proposals.  The Union™s chief negotiator was Michael C
ordiello 
and the Respondents™ chief negotiator wa
s Jeff Pollack. 
 In 
addition, the Union™s legal counsel, Richard Gilberg, attended 
most of the meetings and in addition to Pollack, several of the 
company owners or managers attended and sometimes contri
b-uted to the conversations. 
 At this initial meeting,
 the 
Employer 
proposal was for a 
4-year contract with a 20
-percent
 cut in 
wages and a wage freeze for the remainder of the contract.  It 

also demanded various other givebacks on welfare, wage a
d-
justments and accruals, overtime, holiday eligibility, etc.  P
ara-graph 8 of the company proposal was that the most favored 
nation™s clause be continued for the duration of any new co
n-tract and that the sunset provision contained in the expired co
n-tract be deleted. 
 The Union, for its part, asked for wage i
n-creases of
 4 percent
 for each of a 
3-year contract plus increases 
in pension and welfare contributions. 
 The Union also proposed 
that the Mollen 
agreement be put into the next collective
-bargaining agreement. 
 It further proposed a successorship 
clause so that a sel
ler would be liable for the performance of 
the agreement until the purchaser or transferee agreed to be 
bound by the terms of the collective
-bargaining agreement.
11 The next bargaining session took place on November 20, 
2012.  Pollack, on behalf of the 
Empl
oyers stated that they 
needed concessions; that they needed to redefine the playing 

field and that costs were too high and revenues too low.  At this 
meeting C
ordiello proposed extending the contract for 
1 year so 
that that the parties could see what the c
ity does. 
 According to 
Cordiello, in conjunction with his suggestion that the contract 
be extended for a year, he also explicitly offered to continue the 

most favored nation™s clause for 
1 year.  Adem Adem (from 
Reliant) responded that he ﬁcan™t even live
 with it for one 
year.ﬂ  Adem and Dominick Gatto, from another of the large 
companies, stated that the Union could look at their financial 
records.
12 According to C
ordiello, after this first meeting, he had pr
i-vate conversations with a number of the contrac
tors who told 
him, away from the bargaining table, that the most favored 

nation™s clause was not a deal breaker; that it was a bargaining 
11 Some of these individuals are also connected to multiple related 
enterprises.  For example, Ray F
ouche is connected to All American 
School Bus Corp., Cifra Escorts, Inc., City Wide Transit, Inc., and 
Rainbow Transit Inc.
 12 The Respondents made much of the fact that some of the comp
a-nies offered to have their financial records reviewed by the Union.  B
ut 
there was a significant delay between the initial offers and the actual 

reviews inasmuch as those few companies that did agree to have audits, 
did so after conditioning them on the execution of confidentiality 
agreements.  There is nothing wrong with su
ch a condition, but the 
separate negotiations to achieve that result took up a good deal of time 
and only a few reviews were actually accomplished by early March 
2013.  As noted hereinafter, the Respondents declared impasse on 
March 19, 2013.
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 612 chip or that it was not that impor
tant to them.  
He testified that 
among those people who told him this were Carter Pa
te and 
Adem Adem from Reliant Transportation
; Joe Curcio from 
Empire State Escorts
; Ray Fouche from All American School 
Bus; Joseph Termini Jr., from Gotham Bus; Agostina Vona 
from Kings Matron Service; Michael Tornabe from Lorissa Bus 
Service; and Joe Sab
atelli.  Additionally, 
Union 
Delegate James 
Hedge testified that he had multiple conversations with Termini 

of Hoyt Transportation who said that the most favored nation™s 

clause was of no concern to him.
 The third meeting was held on December 11, 2012. 
 At this 
meeting, Pollack presented the Employers™ amended demands.  

Among the highlights, these included a 16
-percent
 reduction in 
wages, with a wage freeze for the contact™s duration; a morat
o-rium for wage accruals and adjustment weeks for the duration 
of t
he contract; and a schedule whereby it would take new hires 
10 years to reach top pay.  These proposals did not include a 
specific reference to a most favored nation™s clause, although 
the document stated that all previo
us demands were still in 
place.
 Acco
rding to Pollack™s notes, the Employers asserted that 
their total yearly cost for a driver was $81,126 and that the total 
yearly revenue per driver was $108,000, leaving $26,000 to pay 
for everything else. 
 His notes indicate that ther
e was discussion 
of v
arious non
economic issues such as uniforms; checkoff for 
union dues and initiation fees; and direct deposit of pay checks. 
 Pollack™s notes indicate that 
Cordiello
 said; ﬁ
[N]
o give backs.ﬂ 
 I note that Pollack™s notes do not indicate that there was any 
dis
cussion, at this meeting, of th
e most favored nation™s clause.
 In the meantime, it seems that the Union engaged in a lobb
y-ing effort to change the 
mayor™s mind about putting these 
routes out for bid.  But this was to no avail and on December 

21, 2013, requ
ests for bids were sent out without the EPP.  This 
encompassed 1014 special education schoolbus routes where 
the existing contracts covering these routes were set to expire in 
June 2013.  This meant that approximately 
4 of the 28 R
e-spondents were directly 
affected by this as they held the expi
r-ing contracts which required the use of over 2000 of their e
m-ployees. 
 They were affected because their contracts were being 
put out for bid and they were being forced to compete against 
outside contractors who, for t
he first time in over 40 years, 
were being given an opportunity to enter this market. 
 On the 
other hand, those 
Respondents who had contacts covering ge
n-eral education routes were not affected and neither were those 

whose contracts were not set to expire until June 2014 or June 
2015. 
 However, they obviously would be affected in the future, 
if the 
city 
Government decided, as it apparently intended, to 
exte
nd this new policy to a
ll contracts when they expired.
 On January 8, 2013, a fourth bargaining session was held.
  According to Pollack, he expressed the opinion that the e
m-ployers need a fair collective
-bargaining agreement in order to 
compete.  The Union 
submitted revised proposals which i
n-cluded a demand for a 
3-year contract with wage increases of 
$3.75 per hour in the first year and $4 per hour in each of the 

other 
2 years. 
 The bargaining notes indicate that there was 
discussion on a number of employer
 proposals, some of which 
the Union rejected and some of which the Union tabled.  A
c-cording to Pollack™s notes, 
Cordiello
 specifically rejected the 
most favored nation™s clause.  But neither his testimony nor his 
notes show that there was any further discu
ssion, at this mee
t-ing, of this clause or any explanation as to why the employers 
felt that it was necessary.  There also were statements by the 
Union that they might strike, to which the Employers respon
d-ed that if the Union struck any of the employers, t
he ot
hers 
would engage in a lockout.
 On January 14, 2013, 
Cordiello
 and Gilberg gave a press 
conference stating the reasons that the Union was going to go 

out on strike. 
 Basically, they blamed the Mayor for bidding out 
routes without the EPP and stating t
hat the EPP functions to 
provide experienced and capable drivers and matrons.  A tra
n-script of this press conference states 
inter alia
:  We understand that costs need to cut and our city is not i
m-
mune to the tough economic times
 . . . 
but 1181 has been a r
e-sponsible steward for our city.  1181™s starting rates for dri
v-ers are about $14/hr.  Matrons start at $11/hr.  The average 
salary between the matron and driver across the board is about 
$35,000 to $38,000 year
. . . .  We have a private system that 
costs 
no burden to the taxpayers of New York.  Mayor 
Bloomberg is making a 
. . . disingenuous argument
. . . .  The 
basic argument is that EPP is illegal and this is not true.  The 

EPP was based on a Court of Appeals decision that focused 
on an industry that™s no
t ours; the 
pre
-k industry
Šthe EPP has 
been included in K
-12 special education and general educ
a-
tion contracts for over 47 years and we know that it is not ill
e-
gal to put it in the bids
. . . .
  We will continue to push for a resolution but we cannot neg
o-ti
ate from a position that is based on inaccurate information. 
 [The] Mayor also said today 
. . . that they have been negotia
t-
ing with us.  I met with the Chancellor for 20 minutes last 
week and with the Deputy Chancellor 
. . . but they never o
f-fered any sol
utions.  Therefore, while we remain optimistic 
that we can reach an agreement, we are here today to a
n-nounce that Local 1181 will strike effective Wednesday 
morning
. . . .  We represent 
. . . 8,800 members. 
 Sixty percent of them are 
drivers, 40% of them a
re matrons.  I can only speak for my 
Local, but our cont
ract has expired and because of the EPP™s 
removal, our cont
ract negotiations have become impossible 
because not knowing whether the EPP will be provided or 

not. . . .  The Mayor can end the strike.
  REPORTER
: 
 Why is the strike solely City Hall™
s responsibility 
at this point?
  CORDIELLO
: 
 Because they™re the ones who removed the EPP
 . . . the EPPs have been in those contracts 
. . .
 since about 
1965.  In 1979 they were removed and that™s what caused the
 last strike.  And to resolve the strike 
. . .
 Judge Molle
n came 
and put the EPP back in.
  On January 16, 2013, Local 1181™s members went out on 
strike basically to protest the 
mayor™s refusal to change his 
mind about letting out schoolbus routes for bid w
ithout the 
EPP. 
 However, the employees of the other companies having 
 ATLANTIC QUEENS BUS 
CORP
. 613 DOE contracts and having contracts with unions other than 
Local 1181 did not engage in the
 strike and continued to work.
 The
 mayor did not change his mind.
 On January 22, 2013, the fifth bargaining session took place. 
 Cordiello
 asked that the EPP be put into the next collective
-bargaining agreement and this was rejected by the 
Employers.
  Pollack stated that the Union would have to take some cuts in 
order to
 allow the 
Employers to keep their work and that with 
or without the EPP, they still needed concessions. 
 Pollack 
asked if the Union had a 
plan B in the event that the 
mayor 
didn™t change his mind and the Union was told that the emplo
y-
ers would replace the
 strikers if they had to.  There was no 
discussion of the most favored nation™s clause at this meet
ing.
 Pursuant to a request by the 
mayor™s office, representatives 
of the Respondents and the Union met at Gracie Mansion on 

January 2
8.  (A representative of
 the International Union was 
also present
.)  Judge Mollen attended, although neither the 
mayor nor any representative of the 
mayor showed up.  At this 
meeting, Gatto said that in 1979 his prices were $235 per day 

whereas they currently were about $600 per 
day.  One of the 
Employers stated that labor represented about 75
 percent
 of his 
costs; that this was not sustainable and that his company, Rel
i-ant, would open its books to the Union. 
 He also said that he 
would be better off liquidating his business in Ne
w York and 
moving out. 
 The Union was asked to call off the strike for 
2 weeks and 
Cordiello
 responded that he could not do that unless 
the bids were suspended. 
 There was no discussion of the most 
favored nation™s clause at this meeting.  Not surprisingly
, not
h-ing was accomplished since the 800
-pound gor
illa was missing 
from the room.
 The next bargaining session took place on February 5, 2013.  
Pollack submitted a revised employer proposal that among 
other things demanded a 16
-percent
 reduction in wages an
d a 
freeze on wages for the remainder of the contract. 
 He also 
handed out a cost sheet purporting to show the average cost of a 
driver under the old contract.  The Union responded by redu
c-ing its wage demand by asking for increases of $3.75 for each 
year 
of a 
3-year contract.  
Cordiello
 also stated that the Union 
would have to study the cost sheet while asserting that some of 
the costs were not attributable to the labor agreement.
  Pol-lack™s notes indicate that he stated that it was time to negotiate 
ﬁin t
he new world orderﬂ and that 
Cordiello
 responded that the 
Union hadn™t given up on 
plan A; that the 
city 
council was 
holding a hearing on the EPP. 
 Some of the owners stated that 
Local 1181™s contract costs were higher than those of the other 
unions and th
at Long Island contracts were much cheaper. 
 Cordiello
 stated that if the EPP was preserved there would be 
no need for give backs and that before the Union would agree 
to reductions it would have to look at the financial records.
  There is nothing in any o
f the bargaining notes to indicate that 
the most favored nation™s clause was discussed during this 

meeting.
 On February 12, the parties had another meeting where the 
Union made a proposal regarding paid holidays
.  Pollack
 said 
that the employers needed rea
l savings and proposed a 15
-
percent
 cut in wages.  The Union was asked if it would be su
f-ficient if they had an opportunity to review the records of se
v-eral of the companies and Gatto, along with representatives of 
three other companies, offered to show th
eir books. 
 The Union 
accepted the offer and stated that it would work with its outside 

accountants to conduct the audits. 
 The evidence shows that 
there was some discussion of certain economic issues such as 
overtime, but that there was no discussion of t
he most favored
 nation™s clause.
 But the really important thing that happened at the February 
12 meeting was that the DOE opened the bids and announced 

the results. 
 The participants at the bargaining session were 
being told the results as the announcements were being made 
and they soon realized that those of the 
Respondents who had 
special education DOE contracts expiring in June 2013 had 
made bids which were too high
 to enable them retain over 1000 
routes.  This meant that if the other bids were accepted by the 

Department of Education as being made by contractors deemed 
able to perform the work, some of the Respondents would lose 
over 1000 routes and would have to lay
 off over 2000 drivers 
and matrons at the 
end of the school year in June.
 In the meantime, the Union was lobbying to retain the EPP 
and on February 14, 2013, it obtained from certain of the De
m-ocratic mayoral candidates, a statement that they would, if 
ele
cted, reconsider the EPP. 
 (Meaning requiring bidders to 
agree to the Employee Protection Pro
vision 
as a term of any 
DOE contract
.)  This letter stated:
  We pledge, if elected to revisit the school bus transportation 

system and contracts and take effective
 actions to insure that 
the important job security, wages and benefits of your me
m-bers are protected within the bidding process, while at the 
same time are fisc
ally responsible for taxpayers.
  On February 15, the Union announced that it was ending the 
stri
ke and on February 2
0 its members returned to work.
 On February 20, Local 1181 entered into a separate strike 
settlement agreement with Reliant which is one of the 
Re-spondents with the largest number of routes and which, unlike 
many of the other 
Respondent
s, is not a family based ente
r-prise. 
 Instead, it is a part of a huge corporation that is based in 
Dallas and which provides a wide variety of transportation 
services nationally and internationally.
13  This agreement with 
Reliant included a very limited typ
e of most favored nation™s 
clause wherein the Union agreed that if it entered into a colle
c-tive
-bargaining agreement with the other 
Respondents covering 
general or special education work that provided for more favo
r-able terms pertaining to a moratorium on 
welfare 
plan contrib
u-tions and/or pro rata relief on 
welfare and 
pension 
plan contr
i-butions relating to the strike, then those provisions would also 
be given to Reliant. 
 Additionally, Reliant agreed that if asked, 
13 Reliant, a 
subsidiary of MV Industries, is a fairly recent entrant i
n-
to this market having bought the assets of United, a company that had a 
contract with Local 1181 and which had gone out of business.  The 
testimony was that Reliant decided to enter the schoolbus ma
rket in 
New York City because of the fact that there was no competition from 

contractors that did not already perform this work.  As such, it was 
willing to assume the contract with Local 1181 because of the belief 
that there was a wide moat protecting the
 business from outside comp
e-tition.  I also note that Reliant, because of its size, was probably able to 
obtain lower fuel prices through the use of pooling arrangements.
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 614 it would separately meet with the Union a
t least once a week. 
 (It was never asked
.) On or about February 23, Pollack sent to the Union a written 
set of amended proposals.  From the previous demand for a 1
5-percent
 reduction in pay, the amended proposal called for a 14
-percent
 reduction and then 
a wage freeze for 
3 years.  It also 
proposed that in the fourth year, a wage increase would be gi
v-en equal to 
a third
 of the CPI.  (Consumer 
price 
index
.)  Other 
items proposed were a moratorium on welfare contributions, a 
freeze on pension contributions
, and the elimination of the 
Easter adjustment and the wage accruals for the term of the 
contract. 
 Finally, the proposal explicitly called for the retention 
of the most favored nation™s clause and the elimination of the 
sunset provi
sion in that clause.
 As this will come up later, a brief description of the Easter 
adjustment and the wage accruals is in order. 
 Under the e
x-pired contract, there is a separate wage provision that provides 
that covered employees get a week™s pay during the Easter 
holiday.  Th
ere also is a provision that covered employees are 
entitled to several weeks of accrued pay that is distributed for 
the summer vacation when most employees are not working.  
For some of the companies involved in this case, these pa
y-ments would amount 
to 
hundreds of thousands of dollars.  Fu
r-ther, under the law, these payments would be due in 2013
, to 
the covered employees despite the fact that the collective
-bargaining agreement had expired on December 31, 2012. 
 The 
law relating to this is that an employer
 having a bargaining 
relationship with a union cannot unilaterally change the exis
t-ing conditions of employment (including wages and benefits), 
even though they are embodied in an expired contract, unless 
(a) the parties come to a new agreement to make suc
h changes
; or (b) the parties reach a valid impasse in bargaining
; or (c) the 
employer is legally discharged from bargaining with the Union.
  NLRB v. Katz
, 369 U.S. 736 (1961); 
E.
 I. du Pont & Co
., 346 
NLRB 553 (2004); 
Gloversville Embossing
 Corp.
, 314 
NLRB 
1258 (
1994
).  Because an incumbent union normally enjoys a 
presumption of continuing majority status, the last situation (c) 

can only occur if there is an election that the incumbent union 

loses or if an employer withdraws recognition based on obje
c-tive evidence that the 
union has lost its majority status.
14 The next meeting was held on February 26.  At this meeting, 
the Union made a formal response to the Employers™ amended 

proposals.  
Cordiello
 stated that the Union could not go to its 
members and ask
 for give backs without seeing financial re
c-ords. 
 (At this point, the Union first received proposed conf
i-dentiality agreements
.)  In response to Pollack™s statement that 
the Employers needed the most favored nation™s clause, 
Cord
i-ello
 stated that he could
 not agree to it; that he could never 
agree to it; and that the Union would have to close its doors if it 
agreed to it.  Although there was some give and take on the 
most favored nation™s clause, the evidence does not show that 

either side, at this meeting
, expressed why this was so i
m-portant to them.  Gilberg testified that at this meeting, Gatto 
said that he was going to go until March 5 and then that was it; 
14 There is also the possibility of bankruptcy, where in certain li
m-ited circumstances
, a bankruptcy judge may alter or modify an existing 
collective
-bargaining agreement.
 ﬁjust watch.ﬂ  In this respect, Gilberg™s testimony was essentia
l-ly corroborated by Edward Giggli
otti, the Union™s vice pres
i-dent.
 Sometime in early March 2013, the Union distributed a flyer 
to its members describing where matters stood in the negoti
a-tions.
  This stated:
  The Department of Education took bids on 1100 special ed
u-
cation routes and opene
d them on February 12
. . . .  The new 
bids featured low bids including matrons at $450
 per day; fe
a-
tured high bids at $1500 per day. 
 These bids will be awarded 
to the lowest responsible bidder according to the bid specs.
  Local 1181 companies under the cu
rrent $800 per day per v
e-
hicle average may not be successful bidders in any upcoming 
bids.
  This bid was issued without EPPs. 
 Several of the companies 
we are currently in negotiations with have told us they are lo
s-ing money or had their profits greatly re
duced.  As a result, 
we have asked those companies to submit to an audit which 
will be performed by union auditors to verify the companies™ 

claims. 
 Some of the companies have filed a lawsuit against 
the Department of Education.
  March 5, 2013
, was the dat
e of the next meeting.  According 
to 
Cordiello
, before the meeting started Gatto told him that the 
employers could not afford and were not going to pay the Eas
t-er adjustments; that they were going to present their final offer 

before those payments were due
. Regarding the meeting itself, Pollack notified the Union that 
between one and three employers would be willing to open 

their books. 
 Cordiello
 responded that the Union would give a 
response to the overtime issue when it had a chance to do the 

audits.  Th
e evidence is that for the remainder of the meeting, 
the following statements were made.  Pollack stated that the 
employers were willing to meet all day and night at the next 
scheduled meetings and 
Cordiello
 rejected this idea. 
 The U
n-ion asked for a 
2-yea
r contract term.  Pollack stated that the 
employers must have wage concessions regardless of what the 
audits showed and 
Cordiello
 responded that he needed to see 
the audits first.  Neil Strahl of Pioneer stated that withdrawal 
liability was also an issue f
or 
Employers. 
 There is no indic
a-tion that the most favored nation™s clause 
was discussed at this 
meeting.
 At a somewhat later date in March, the Union distributed a
n-other flyer to its members that stated 
inter alia
:  The companies claim they are losing mo
ney so we have asked 
the companies to open their books to have our Auditors look 
at all of the company™s finances and some companies have 
agreed. 
 As a result the auditors have found that at this time 
companies who employ a substantial number of our member
s appear to 
be losing money.
  In these negotiations the companies™ position has been that 

they will not be able to bid appropriately in the upcoming bids 
because of two factors.
  1. 
 With the EPP in the bids there are union and nonunion 
companies that have
 lesser contracts than Local 1181 co
n-tracts (which is the leading contract in the industry) and the 
                                             ATLANTIC QUEENS BUS 
CORP
. 615 companies claim that they must be able to reduce the cost of 
operating in order to bid properly to win work in the next bid.  

Naturally if the existing comp
anies you work for win work in 
a bid, your jobs, medical benefits and pensions will be pr
e-
served.
  2. 
 If the EPP is out of the bids (as in the current bid), new 
contractors could come in with no bottom floor on wages, 

such as the bidder who bid $450 a day
 per bus.
  If you do the 
math, [Local] 1181 drivers are paid $200 per day and matrons 
$120 per day. 
 That™s already $320 when you add in the cost 
of our benefits, pensions, fuel, insurance, bus payments, rent 
etc
. . . .  The companies claim they would not 
be able to co
m-pete with that.
  The companies™ position is also to obtain major 
givebacks 
from their employees.
  It is the Union™s position that we continue to secure the most 

lucrative contract for our members but keeping in mind that 
first and foremost we
 need to be able to protect our jobs, wa
g-es, 
medical benefits, pensions etc.
  These are trying times
 . . .
 and Mayor Bloomberg is leaving 
this City in shambles, destroying the education system and the 
middle class
. . . .  A lawsuit has been filed by 3 comp
anies against the DOE 
which claims that the EPP should be removed from all the 
current contracts
. . . . 
 The union has moved to intervene
 . . . 
and will oppose the companies™ claims.
  The union will continue to work with politicians and parents™ 
groups to 
insure that when this mayor is gone we will be able 
to reestablish the EPP in a
ll bids and existing contracts.
  Also, we have been sending
 . . . Jimmy Hedge
 . . . to Albany 
so that he can meet with and give Local 1181™s position to our 

State Senators and t
he State Assemblyman. 
 The goal is to 
gain State support. 
 I will also continue to work with the New 
York State AFL
ŒCIO
. . . .
  We will continue our fight for our job protections. 
 The strike 
was not in vain but it was a necessary tool to raise awareness 

to our issue. 
 On the following page is the letter of commi
t-
ment signed by the Democratic candidates of Mayor to help 

us restore the EPP
. . . .  I note that in neither of these flyers, did the Union mention 
that the companies were demanding a most favored n
ations 

clause or that this was, in the Union™s opinion, a significant 
issue.  This is, in fact, consistent with the Union™s belief that 
based on statements made to them by various employers the 
most favored nation™s issue was simply a ploy or being used as
 a bargaining chip
. The next meeting was held on March 11. 
 The employers 
tendered a written proposal that retained their demand for a 14
-
percent
 wage cut for the first year of a contract. 
 The only di
f-ference here was that the 
Employers proposed a wage in
crease 
in the third year of a contract equal to 
one third
 of the CPI 
whereas, the previous proposal was for this level of wage i
n-crease in the fourth year of a contract.  Additionally, the written 
proposal, among other things, proposed to eliminate the wag
e 
accruals and the Easter adjustment. 
 It also proposed to retain 
the most favored nation™s clause 
to 
delete its sunset provision.  
At some point, Pollack turned over a cost sheet, purporting to 
show how much it cost the employers to perform the DOE 
routes
.  Pollack™s testimony and notes show that 
Cordiello
 said 
that he would never agree to a most favored nation™s clause 
whereupon Neil Strahl said that the employers would never 
agree to a contract without it. 
 Cordiello
 said that the reason he 
could not agr
ee to such a clause is because it would not allow 
the Union to have flexibility in negotiations with employers 
who did business outside the DOE area.  It was his position that 
unless he could get, for example, a newly organized shop to 
agree to all of the 
economic terms that are in the Respondents™ 
agreements, he would have to walk away from that shop b
e-cause any economic concessions granted to that employer 
would have to automatically be given to the Respondents and 

their 8800 employees.  
Cordiello
 stated 
that although his union 
had contracts with companies covering 
prek
indergarten routes 
(that apparently had lower labor costs), those contracts were 
limited to 
pre
-k routes.
  (And therefore presumably would not 
be applicable to DOE kindergarten to 12 routes)
.15  Dominick 
Gatto told 
Cordiello
 that he should get his people to organize 
shops and 
Cordiello
 said that organizing was very difficult.  
Pollack stated that the employers needed a most favored n
a-tion™s clause so that there is a ﬁlevel playing field.ﬂ 
 Cor
diello
 responded by stating that Pollack could beat it to death, but he 
was not going to change his mind.
 On March 12, the parties met again.  The Union made a 
number of modified proposals among which were; wage i
n-creases of 3
 percent
 each year; a 
1-month 
moratorium on health 
plan contributions; and a freeze on pension fund contributions 
for 
1 year.
  Cordiello
 offered a suggestion that the expired co
n-tract be extended for 18 months for those employers having 
DOE contracts expiring in 2014
, and that it be ex
tended for 30 
months for those employers whose DOE contracts were set to 

expire in June 2015. 
 As to specific proposals, 
Cordiello
 re-fused to eliminate wage accruals and refused to eliminate the 
adjustment weeks.  The Union™s counsel, Gilberg, asserted tha
t the 
Cordiello
™s offer to extend the contracts was made with an 
offer to extend the most favored nation™s clause as well.  This 
was denied by Pollack and 
Cordiello
™s testimony was that he 
only made such an explicit offer to extend the most favored 
nation™
s clause at a negotiation session back in 2012.  More 
likely is that 
Cordiello
 offered to extend the expired contracts 
and did not explicitly offer to extend the most favored nation™s 
clause along with it. 
 This is important inasmuch as extending 
the 
expired contract would not, by itself, extend the most f
a-vored nation™s clause because under the terms of that contract, 
that provision was set t
o expire on December 31, 2012.
 At the March 12 meeting, the employers revised their wage 
demand; now asking for
 a 10
-percent
 cut for drivers and a 5
-percent
 cut for matrons; a freeze for the second year; and a 
small increase in the third. 
 According to Pollack and his notes, 
Cordiello
 again rejected the most favored nation™s clause and 
15 By the terms of the expired contract, the most favored nation™s 
clause would not be triggered by any agreement that Local 1181 made 
with a contractor doing only pre
-k w
ork.
                                               DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 616 Attorney Millman asked if the
 Union was willing ﬁto go bac
k-wards on wages.ﬂ  
Cordiello
 responded that this was not som
e-thing the Union would look to do, but that they needed to look 
at everything.  To that, Carter Pate said that Reliant was going 
to lose over $300,000 this week, ﬁwhil
e you keep looking.ﬂ 
 Gatto complained that his companies were hemorrhaging mo
n-ey.
 General Counsel
™s Exhibit 19 is a document sent by Pollack 
to 
Cordiello
, setting forth a recap of where the negotiations 
stood as of March 13.  
Cordiello
 testified that this
 document 
was accurate. 
 The document states that there was no agreement 
on the most favored nation™s clause and it also set forth other 

areas where the parties were in disagreement.  It also set forth 
those areas where the parties had made tentative agree
ments, 
but these mainly related to non
economic issues.  Among other 
things, the document shows that there was no agreement on 
continuing the wage accruals or the adjustment weeks.  Also, 

there was no agreement on overtime, with the employers see
k-ing to lim
it overtime and the Union trying to retain as much 
overtime on a daily
 instead of on a weekly basis.
 After the March 12 meeting, it doesn™t strike me that the pa
r-ties were close to reaching an agreement because the diffe
r-
ences on material economic issues w
ere really major and the 
parties were far apart on those issues. 
 Nevertheless, I note that 
in the context of this case, the Respondents, in urging that I find 
an impasse, seem to be placing all of their eggs in th
e most 
favored nation™s basket.
 The final 
bargaining session took place on March 19, 2013.  
Based on the credited testimony and based on the bargaining 
notes, I make the following findings of fact relating to this 
meeting. 
 The meeting opened with 
Cordiello
 giving a speech 
about fairness and how w
orking people needed to be protected.  
After that, the parties ran down the Union™s demands wherein 
their wage proposal was reduced to calling for an increase of 2
 percent
 per year for 
the 
first 
2 years and a 3
-percent
 increase 
for the third year. 
 Cordiel
lo stated that the Union could still 
move on wages. 
 Cordiello
 withdrew the Union™s successorship 
clause proposal and stated that the Union would agree to have a 
contract reopener coupled with a 
3-year contract, but only if the 
most favored nation™s clause
 was removed.  After some more 
discussion, the parties separately cauc
used from about 12:10 to 

12:35 p.m..
 After the caucus, Pollack handed over a document that was 
entitled ﬁLast Best Offer.ﬂ  According to 
Cordiello
 and his 
notes, he stated that the Union
 did not believe that they were at 
an impasse and that there was still a lot left to negotiate.  He 

told the Respondents that the Union was willing to continue to 

negotiate either with the group or with each employer separat
e-ly.  He complained that all of 
the audits had not yet been co
m-pleted and that mediation was still available.  
Cordiello
 asked if 
there was anyone at the table who was willing to continue to 
negotiate. 
 He stated that if they believed that they were at an 
impasse, he was going to instruc
t his attorneys to file
 unfair 
labor practice charges.
 The Respondents™ version of this meeting is not that much 
different.  In their version, Pollack after the first caucus, te
n-dered the last best offer and the Union went out to review it.  
His testimony 
was that after they returned, there was a discu
s-sion of the most favored nation™s clause and 
Cordiello
 said that 
he absolutely would not agree to any contract containing such a 
clause. 
 Pollack™s notes have Gatto saying that it was not fair to 
give other c
ompanies a better deal and that the Union ﬁwas 
going to enable the other guys to take me out of business.ﬂ 
 According to Pollack™s notes, 
Cordiello
 stated that he didn™t cut 
any deals with people and that other unions might make swee
t-heart contracts with c
ompanies.  According to the Respondents, 
Pete Rossi of RPM Systems said that ﬁunless you agree to the 
most favored nation™s clause we can™t moveﬂ and that it made 

no sense to keep on talking.
 Sometime after 12:30 p.m.
, Pollack stated that the 
Employers 
wer
e declaring an impasse. 
 According to Pollack™s notes, 
Cor-diello
 stated that he didn™t think that there was an impasse, 
especially because there was only one specific item that the 
Employers were asserting as being the basis for the impasse.  
Pollack™s not
es also show that 
Cordiello
 asked for mediation.
  (This was refused
.)  Before the meeting ended at 2:55 p.m., 
Pollack notified the Union that the final offer would be impl
e-mented on Friday.
 There is, in fact, no dispute about the fact that after March 
19, 
2013, the Respondents did implement the final offer which 
among other things meant that the Easter adjustment and the 

summer accruals were not paid to the employees.  This meant 
that drivers lost in the neighborhood of about $10,000 each and 

the matrons lo
st about $5
000 each.
 By letter dated March 20, Pioneer advised its employees r
e-garding the state of negotiations and told them, 
inter alia:
  More than 65 companies submitted bids for the new work.  

Nearly half 
. . .
 are new to our industry and submitted bids 
which were so low that it is clear they intend to pay minimal 
non-union rates
. . . .  Unfortunately our cost structure under 
the current Local 1181 contract makes it impossible to submit 
a competitive bid.  We wi
ll not sit by and lose our business 
while competing contractors bid for our work, paying drivers 
and escorts substandard lower wages and benefits.  We need 
to lower our ove
rall costs in order to survive.
  The Union or fellow employees may ask you to strike
 or e
n-gage in some other job action
. . . .  
Any direct or indirect acts 
which either sabotage or disrupt the safe and efficient Pioneer 
School bus operations will subject you to severe disciplinary 
action up to and including termination
 . . . 
and possible 
crim
i-nal charges. 
 Further, should any employee commit any of the 
illegal acts or misconduct it will disqualify said employee 
from any potential retirement or severance buy out from Pi
o-neer. 
 These acts include but are not limited to illegal sick 
outs, ill
egal job actions, vandalism and other related illegal 
acts which harm Pioneer. 
 If you have any questions about 
your rights you can call the NLRB
. . . .
  Six months of bargaining have left us at an ﬁimpasseﬂ (also 
known as a ﬁDead lockﬂ)
. . . . 
 As a resul
t, Local 1181 co
n-tractors submitted their ﬁfinal and Bestﬂ proposals, (attached 
hereto)
. . . . 
 Those terms and changes will now be impl
e-mented as is our right under the law. 
 The revised wages and 
benefits are the bare minimum that we need in order to ret
ain 
the work we have and enable us to attempt to successfully 

compete for future work. 
 We truly hope that there will be 
 ATLANTIC QUEENS BUS 
CORP
. 617 light at the end of the tunnel to provide economic increases in 
future union negotia
tions.
  I believe it will be smart and in the best 
interest of all parties 

to continue to work together during this uncertain critical 27 
month period (through 6/31/15) until we see the actual final 
results of the DO
E bids with or without the EPP.
  Please understand that you and the Company are in this t
o-gether. 
 Without the EPP, you no longer have the right to ﬁfo
l-
low the workﬂ to another company.
  [T]hat means if we lose 
our work, you will lose your jobs
. . . .
  The General Counsel alleges that the second paragraph of 
this letter, contains an illegal threat of reprisal and is violative 
of Section 8(a)(1) of the Act.  (I will deal with that later
.)  I note that although the letter attaches the final offer which i
n-cludes the most favored nation™s clause, it contains no mention 
of that provision and contains no explanation as to why the 

company thinks that it is so important.  On the contrary, this 
letter, which was approved by labor counsel, emphasizes the 

need for i
mmediate cost savings.  It contains no discussion of 
why Pioneer or any of the other respondents believed that ha
v-ing this particular most favored nation™s clause in a contract 

with Local 1181 would protect them from winning bids for 

DOE contracts made by 
companies having contracts with other 
unions, or with no union at all.
  (Because the clause would 
apply only to companies having contracts with Local 1181 and 
not to any others, it could not trigger a reduction in labor costs 

if, for ex
ample, a non
union co
mpany successfully bid for a 
DOE contract
.)  Moreover, there is no assertion in this letter 
tha
t this employer had any reason to suspect or believe that any 
of the successful February 2013 bidders had made a separate 

deal with Local 1181 
that allowed lower
 labor costs.
 Analysis
 The first thing that is unusual about this case is that the inte
r-est of the companies that had pre
-2012 contracts with the 
city™s 
Board of Education was the same as the unions that represented 
their employees. 
 This included the Resp
ondents in
 this case 
and Local 1181, both
 of which had the identical interest in 
keeping this business within the relatively small group of co
m-panies that had performed the work, without outside compet
i-tion, since 1979.
16  The Union and the Respondents were
 not so 
much adversaries to each other as they both were adversaries 

against the 
mayor of New York.  It is in the interest of the r
e-spondent employers, their employees
, and the Union represen
t-ing these employees, to prevent, if they can, outside contractor
s from coming in with lower labor costs and being able to under 

bid for this work.  Contrary wise, it is in the interest of outside 

contractors and any employees they may employ, to be able to 
effectively compete against the previously protected comp
a-nies.
  What is in the general public™s interest is not for me to 
say. 
 This is not an appropriate forum to debate or decide that 
issue.
 16 As noted above, although there were 28 named respondents, many 
of those companies were commonly owned by a smaller group of pe
o-
ple such as Dominick Gatto, Ray Fouche, and others.
 The Respondents assert that the Union was engaged in 
stalling tactics which unduly delayed the negotiations. 
 But 
even if th
is assertion is correct, this does not necessary mean 
that the parties had reached an impasse. 
 In this regard, contro
l-ling the tempo of negotiations is, in my opinion, an integral part 

of the bar
gaining process.
 Bargaining for a collective
-bargaining agre
ement that is i
n-tended to last for several years and which will govern multiple 
facets of an employment relationship, is not the same as buying 

a car from an auto dealer.  For one thing, in an effort to reach a 
contract, the parties may leave certain issue
s unsettled or a
m-biguous; allowing for negotiations during the life of the agre
e-ment or to be resolved if necessary through midcontract arbitr
a-tion.  For another thing, because an employer is under no legal 
obligation to provide a union with its financial 
information, 
unless it pleads an inability to pay,
17 most negotiations take 
place where there is an information de
ficit on one side of the 
table.
 The role of time in negotiations cannot be underestimated 
and he who can control or manipulate the timing of ne
goti
a-tions can obtain a significant advantage.  For example, in first 
contract negotiations after a union has recently been certified 
following an election, it may be to the employer™s advantage to 
delay negotiations in the expectation that its employees m
ay be 
reluctant to strike and that the union will lose its leverage over 
time. 
 And during that period of delay, the employer will retain 
its existing wage and benefits costs.  In this scenario, so long as 
an employer does not unduly delay negotiations, th
e fact that it 
can legally agree to meet on fewer dates over a longer period of 

time, provides it with s
ubstantial bargaining leverage.
 On the other hand, where an employer is seeking cut backs 
which are, at least to some extent, economically necessary, or 

where a union perceives that an employer is not bluffing and is 

willing to suffer a strike in order to obtain cutbacks, it would be 
in 
the 
union™s interest to stretch out bargaining for as long as 
possible.  In that scenario, because the employer is legally 
bound to continue the existing wages and terms of employment 
contained in an expired contract, it is to the 
union™s advantage 
to reta
in those wages and benefits by bargaining slowly while 
avoiding an impasse.  Under this kind of scenario, the 
union™s 
interest would be to meet on fewer occasions and to grudgingly 

make small concessions in an effort to extend the bargaining 
process while 
avoiding an impasse.  Just like the first scenario 

where it is in the interest of an employer to slow down the ba
r-gaining process, this second scenario depends on the union 

meeting the statutory legal obligation to meet at reasonable 
times and places and t
o bargain in good faith.
18  But as these 
terms allow for a good deal of leeway, both unions and e
m-17 See 
NLRB v. Truitt, 
351 U.S. 149 (1956).
 18 Sec. 8(d) provides in pertinent part; ﬁFor the purposes of this se
c-tion, to bargain collectively is the performance of the mutual obligation 
of the employer and the representative of the employees to meet at 
reasonable times and confer in good faith with 
respect to wages, hours, 
and other terms and conditions of employment, or the negotiation of an 

agreement or any question arising thereunder, and the execution of a 
written contract incorporating any agreement reached if requested by 
either party, but such
 obligation does not compel either party to agree 
to a proposal or require the making of a concession. . . .ﬂ
                                                                                           DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 618 ployers are, within the limit of ﬁreasonableness,ﬂ within their 
legal rights to try to control the tempo of negotiations to their 

own advan
tage.
 The Respondent
s contend that the parties reached an impasse 
on March 19, 2013.  In making this assertion they acknowledge 
that the alleged impasse was
 over a single item that being 
the 
most favored nation™s clause.  They assert that because this 
issue was so important t
o them, a stalemate on this one issue 
was sufficient to cause an impasse in
 negotiations.  I do not 
agree.
 In 
A.M.F. Bowling
 Co.
, 314 NLRB 969 (1994), enf. denied 
63 F.3d 1293 (4
th Cir. 1995), the 
Board defined impasse as the 
point in time of negotiations 
when the parties are warranted in 
assuming that further bargaining would be futile and where 
both parties believe that they are ﬁat the end of their rope.ﬂ  In 
that case, the Board had found that the parties had not reached 
an im
passe but the court disagre
ed.
 In 
Taft Broadcasting Co.
, 163 NLRB 475, 478 (1969), enfd. 
395 F.2d 622 (D.C. Cir. 1968), the Board enumerated some of 
the factors it takes into account in determining if the parties 
have reached impasse. 
 It stated:
  Whether a bargaining impasse exists
 is a matter of judgment.  
The bargaining history, the good faith of the parties in negot
i-
ations, the length of the negotiations, the importance of the i
s-sue or issues as to which there is disagreement, the con
-
temporaneous understanding of the parties as 
to the state of 
negotiations are all relevant factors in deciding whether an 
impasse in bargaining existed.
19  Because we are dealing with the process of bargaining which 
is, by definition, somewhat fluid, there can be reasonable di
f-ference of opinion as to
 when an impasse is reached.
20  But I 
note that in these kinds of cases, the Board has held that where 

a party declares an impasse, the burden of proof rests with the 
party claiming the impasse.  
L.W.D.
, Inc
., 342 NLRB 965, 
(2004); 
CalMat Co
., 331 NLRB 1084
, 1097
Œ1098 (2000), 
CJC 
Holdings, Inc
., 320 NLRB 1041 (1996).
 Although it is possible for an impasse to come into existence 
over a single issue,
21 I note that where one of the parties asserts 
19 Of course a legitimate impasse can only result from good
-faith 
bargaining over mandatory subjects of bargaining.  See for example 
Gloversville E
mbossing, 
314 NLRB 1258 (2000).
 20 In recent years there have been a number of cases where the D.C. 
Circuit Court of Appeals has differed with the Board on the issue of 

impasse.  For example, the court refused to enforce the Board™s fin
d-
ings in the followin
g cases.  
Laurel Bay Health & Rehab. Ctr. v. NLRB 
(D.C. Cir. 1/20/12); 
Comau Inc. v. NLRB 
(D.C. Cir. decided 3/2/12); 
Erie Brush & Mfg. Corp.
 v. NLRB
 (D.C. Cir. decided 11/27/12).  On 
the other hand, this same circuit upheld the Board™s findings that no 

impasse had been reached in the following cases.  
American Standard 
Co.
 v. NLRB
 (D.C. Cir. Decided 2/17/12); 
Monmouth Care Center v. 
NLRB
 (D.C. Cir. decided 3/9/12); 
Atrium of Princeton v. NLRB
 (D.C. 
Cir. 6/29/12).
 21 See for example 
Redburn Tire Co., 
358 NLRB 
942
 (2012)
, where 
the Board held that an impasse was reached when the parties could not 

come to an agreement on medical insurance, that being the critical issue 
in the negotiations.  The Board emphasized that the 
union, while failing 
to put forth 
any counteroffers, insisted that there would be no agre
e-ment unless the 
employer changed its final offer.  The Board held that 
that a single issue is the cause of an impasse, the burden is far
 greater than normal.
  In 
CalMat Co
., supra, the Board stated 
that in such a case, the party asserting a singl
e issue impasse 
must establish:
  [F]irst the actual existence of a good faith bargaining impasse; 
second, that the issue as to which the parties a
re at impasse is 
a critical issue; third, that the impasse on this critical issue led 
to a breakdown in the overall negotiations
Šin short, that there 
can be no progress on any aspect of the negotiations until the 
impasse relating to 
the critical issue is r
esolved.
  In the present case, I don™t think that there can be much 
doubt that the parties were far apart on whether they were going 

to reach an agreement to retain the expired contract™s most 
favored nation™s clause.  The real question as far as I am co
n-cerned is whether this was genuinely a matter of crucial i
m-portance as claimed by the Respondents. 
 As they put it, the 
retention of this clause was, in the existing circumstances, ne
c-
essary for their continued economic viability.  They assert that 

without 
the retention of the most favored nation™s clause, the 
Respondents would not be able to make competitive bids for 
city schoolbus routes as those routes were being put out for bid 
in 2013 and 2014.  In this regard, they point to the fact that 

under the exis
ting labor conditions as set forth in the previous 
collective
-bargaining agreement, those Respondents whose 
Board of Education contracts expired in June 2013, lost almost 
every bid for the routes that they had histori
cally performed.
 But does one follow fr
om the other?  Would the retention of 
the most favored nation™s clause help the Respondents to be
 able to make competitive bids?
 The most favored nation™s clause in the prior contract would 
have allowed the Respondents to unilaterally modify their own 
labo
r agreements upon proof that Local 1181 had executed a 
contract with any other company providing New York City 
schoolbus services where that agreement ﬁprovided economic 
terms regarding wages, health insurance coverage, pension, 
wage accruals, or the 10 ho
ur daily spreadﬂ more favorable than 
those contained 
in the Respondents™ contracts.
 However, it did not allow the Respondents to reduce their 
contractual labor costs if Local 1181 executed a contract with a 

company providing schoolbus services for 
prek
inde
rgarten 
students or if it executed a contract with a company providing 
schoolbus services outside the 
city of New York.  (For exa
m-ple, in Long Island.)  Indeed, as to the later example, a colle
c-tive
-bargaining agreement between Local 1181 and a Long 
Island
 company was introduced into evidence and it explicitly 
stated that the wage and benefit terms of the contract could not 
be applied in the event that the company, at a future date, pe
r-formed school bus se
rvices in New York City.
 the 
employer acted lawfully when it threatened to and then unilaterally 
implemented its final offer, permanently replaced economi
c strikers, 
and posted signs announcing the number of striker
-replacement appl
i-cations that it had received.  See also 
Clarke Mfg., Inc.
, 352 NLRB 141 
(2008), where the Board held that an impasse had been reached because 
the parties ﬁwere simply unable to 
resolve health care issue and any 
agreements on other issues would not have resolved the impasse.ﬂ
                                                                                                                    ATLANTIC QUEENS BUS 
CORP
. 619 Moreover, the most favored 
nation™s clause could not have 
triggered a reduction in the Respondents™ contractual labor 
costs in the event that other companies successfully bid for the 
New York City contracts and either had no union or had diffe
r-ent unions representing their employees
.  And since the ope
n-ing of the bidding process for the first time since 1979 attracted 
individuals or enterprises that owned schoolbuses, their success 
in obtaining bids, based on lower labor costs, could not have 
triggered modifications in the Local 1181
 labor agreements.  
That is, there is no way that the retentio
n of the most favored 
nation™s 
clause in the next contract could have protected the 
Respondents from low cost competitors who made bids and 

who did not have collective
-bargaining agree
ments with
 Local 
1181.
 During the entire time that most favored nation™s clause was 
in existence from 2009 to 2012, it was never triggered once.  

And if it were to be retained in a new contract, there are as far 

as I can see, only two very improbable ways that it co
uld be 
triggered to the benefit of the Respondents.  First would be if a 
new company successfully bid for DOE routes and entered into 
a collective
-bargaining agreement 
only
 with Local 1181
, whereby its employees would be paid at wage rates and benefit 
levels that would be lower than those contained in any new 
agreement between Local 1181 and the Respondents.  The s
e-cond and even more improbable way that the most favored 
nation™s clause could be triggered would be if one or more of 
the current Respondent
s defected from the group and the Union 
consented to make contracts with them that lowered their labor 
costs vis
-a-vis the nondefecting Respondents.
 In my opinion, the whole concept of what it would take to 
trigger the most favored nation™s clause is compl
etely specul
a-tive and is based on the unlikely event that Local 1181 would 

possibly consent to enter into a contract or contracts covering a 
relatively few number of employees that would automatically 
trigger a reduction in pay and/or benefits in agreement
s cove
r-ing over 6000 employees.  I therefore believe the testimony that 
certain of the Respondents™ princip
als told union represent
a-tives that the most favored nation™s clause was not really that 
significant to them; that what they really wanted and needed
 in 
order to compete with the new comers, were substantial cu
t-backs in wages and benefits. 
 To me, this makes a lot more 
sense and is, in my opinion, an example of comparing a single 
bird in the hand to the speculative benefit o
f having two birds 

in the bu
sh.
 In my opinion, the Respondents™ rationale for retaining the 
most favored nation™s clause would not have addressed the 

issue that they assert they were worried about.  And based on 

this conclusion, I find that the most favored nation™s clause was 
not, 
from the Respondents™ point of view, the crucial bargai
n-ing issue that they claimed was necessary in order for them to 
 agree to a new contract.  Since I find that there was no impasse 
in bargaining, I also conclude that the Respondents violated 
Section 8
(a)(
5) and
 (1) by unilaterally putting into effect their 
final
 offer made on March 19, 2013.
 The General Counsel also alleges that Pioneer violated Se
c-tion 8(a)(1) of the Act by threatening its employees with repri
s-
als if they engaged in union and/or prote
cted concerted activity.
  This allegation is based on a written memorandum sent to Pi
o-neer™s employees on March 20, 2013.  In that memorandum, 

the employer stated that severe consequences including term
i-nation would follow from certain types of activity.  
For the 
most part, the memorandum lists types of activity, such as va
n-dalism, sabotage, etc.
, that would, in fact, justify disciplinary 
action. 
 However, the memorandum goes on to state that acts 
warranting discipline would include but would not be limited
 to 
illegal sick outs, illegal job actions
, and other related illegal 
acts which harm the employer. 
 As this last description is too 
vague, it could tend to lead employees to conclude that certain 
types of concerted actions which are in fact protected by t
he 
Act, could lead to discipline.
  In this regard, the General Cou
n-sel cites 
MCI Mining
 Corp.
, 283 NLRB 698, 704 (1987)
, and in 
my opinion that case supports the proposition that the quoted 
portion of the leaflet viola
ted Section 8(a)(1) of the Act.
 CONCLU
SIONS OF 
LAW 1. By prematurely declaring an impasse on March 19, 2013
, and by implementing their final offer, the Respondents violated 
Section 8(a)(
5) and (
1) of the Act.
 2. By threatening employees with reprisals if they engaged in 
union or protected conc
erted activity, Pioneer Transportation 
Corp. viola
ted Section 8(a)(1) of the Act.
 3. The aforesaid violations affect commerce within the 
mea
ning of S
ection 2(6) and (7) of the Act.
 REMEDY
 Having found that the Respondents have engaged in certain 
unfair lab
or practices, I find that they must be ordered to cease 
and desist and to take certain affirmative action designed to 
effectuate the policies of the Act.
 Upon the Union™s request, the Respondents are required to 
res
ume bargaining with Local 1181.
 Upon the 
Union™s request, the Respondents shall be required 
to retroactively rescind all of the unilateral changes made after 

March 19, 2013
, and make their employees whole for all mon
e-tary losses that they have incurred as a result of the unlawful 
unilateral chang
es, as set forth in 
Ogle Protective Services
, 183 
NLRB 682 (1970), enfd. 444 F.2d 502 (1971)
, and 
Kraft 
Plumbing & Heating
, 252 NLRB 891 (1980), enfd. 661 F.2d 

940 (9th Cir. 1981), with the inte
rest
 rate as computed in 
New 
Horizons
, 283 NLRB 1173 (1987)
, and compounded daily as 
prescribed in 
Kentucky River Medical Center, 
356 NLRB 
6   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 620 (2010), enf
d. denied on other grounds sub. nom. 
Jackson Ho
s-pital Corp. v. NLRB, 
647 F.
3d 1137 (D.C. Cir. 2011).
22 22 I recognize that requiring the Respondents to restore the wages 
and terms and conditions that existed prior to March 19, 2012, may, in 
the absence of a cha
nge of policy by the city, result in the Respondents 
being uncompetitive in their ability to bid for schoolbus routes.  I also 
recognize that restoring those wages and terms of employment may 
also result in some of the Respondents losing all or most of the
ir bus
i-ness when their existing Department of Education contracts expire, 
[Recommended Order omitted from publication.]
  thereby resulting in the layoff of many of Local 1181™s members.  But I 
do not function as a bankruptcy judge who has the authority to modify 
the terms of a collective
-bargaining agr
eement upon good cause shown.  
In ordering the Respondents to bargain and to restore the status quo 
ante, I can only hope that each side will have sufficient information and 
wisdom to compromise and resolve these matters to their mutual inte
r-est.
                                                                                                                    